LINDSAY, GrANS AND EDWARDS, JJ.
This matter comes before the Court by petition of Patrick H. Philbin, administrator of said estate, in which Mary Feehely and others are charged with concealment of certain assets of the said estate, which are enumerated therein.
This petition is answered by Mary Feehely, denying any concealment as charged, but admits having found sixty dollars belonging to the deceased, which she expended in preparation for the funeral. She also admits having in her possession certain articles of jewelry, which are subject to the demand of the administrator, and states that certain other articles are in possession of her brothers, Michael and Patrick Feehely.
The evidence discloses the fact that there was a division of the clothing, jewelry and watches between the sister and brothers soon after the decease of the intestate, without the knowledge of the administrator. Also that the furniture was given to Mary Feehely by the deceased.
After hearing the evidence in the case the Court is of the opinion that all the articles enumerated in the petition of the administrator should be delivered to him except the furniture and the clothing, the latter of which the law permits the relatives to take.
It is therefore this 16th day of February, 1894, ordered by the Orphans’ Court for Baltimore City:
First. That Mary Feehely deliver to the administrator the ring and scarf pin now in her possession.
Second. That the administrator charge Mary Feehely with the sixty dollars acknowledged to have been found by her, and credited with thirty-six dollars given to one of her brothers to make preparation for the funeral of the deceased.
Third. That Michael and Patrick Feehely deliver to the administrator the articles in their possession, namely : one gold watch, chain and locket, one silver watch and one ring.
Fourth. That thp administrator return an additional inventory of said articles at once.
It is further ordered that the costs be paid out of the estate.